MEMORANDUM
CAFFREY, Chief Judge.
This is a civil action filed pro se by self-described “sovereign forced impecuni*175ous plaintiff Paul N. Papas, II” against the Honorable John J. McNaught, the Honorable Lawrence Cohen, former Assistant United States Attorney James Dineen, Agent Bertram of the Federal Bureau of Investigation, and a number of “presently , unknown defendants.” The matter is presently before the court on the basis of plaintiff’s objections to the recommendation of Magistrate Alexander that the complaint be dismissed.
Upon consideration of the motion to dismiss, the Magistrate’s recommendation, the amended complaint, and documents filed by plaintiff with reference to the motion and the Magistrate’s recommendation, I rule as follows:
1. The case as against the Honorable John J. McNaught and the Honorable Lawrence Cohen should be dismissed on the basis of the doctrine of judicial immunity.
2. The case as against former Assistant United States Attorney Dineen should be dismissed on the grounds of prosecutorial immunity.
3. The case as to the other defendants should be dismissed a) for failure to state a claim on the basis of which relief may be granted because the complaint contains only conclusory allegations and fails to allege any facts, which if proved, would afford a basis for the granting of relief, Fisher v. Flynn, 598 F.2d 663, 665 (1st Cir.1979); and b) the case as against the defendant referred to in paragraph 3 should also be dismissed as being both frivolous and malicious within the meaning of 28 U.S.C. § 1915(d). See Papas v. Shaw, Civil Action No. 83-3790-T, (a suit against plaintiff’s former wife and her relatives); Papas v. Berg, Civil Action No. 84-720-Mc (a suit against prison officials); Papas v. Lovett, First Circuit No. 84-8021 (a suit against a court clerk); Papas v. Richardson, MBD 84-272 (a suit against state court judges).
The records of this Court indicate that plaintiff pleaded guilty to an offense involving cocaine before the Honorable Robert E. Keeton of this Court and was sentenced to the custody of the Attorney General for a period of 5 years plus a special parole term of 3 years.
Plaintiff also plead guilty to various firearm offenses before the Honorable W. Arthur Garrity of this Court for which he received a sentence of 2 years and 2 years probation. The above-cited cases make it clear that plaintiff is seeking retaliation by instituting litigation, however frivolous, against everyone who had even the most tenuous relationship to his arrest, conviction, and incarceration.
Order accordingly.